Citation Nr: 1030813	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for recognized service (legal entitlement to VA 
compensation).

2.  Legal entitlement to payment from the Filipino Veterans 
Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served with the Philippine Commonwealth Army 
(beleagured) from December 8, 1941 to April 8, 1942, with no 
casualty status from April 9, 1942 to August 15, 1945, and absent 
without leave status from August 16, 1945 to June 30, 1946.  The 
AOJ determined that service was dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which determined that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the FVEC fund.

Additional evidence was received at the Board following 
certification of the appeal.  This evidence is duplicative in 
substance of prior statements and submission submitted by the 
appellant.  Therefore, referral to the agency of original 
jurisdiction for consideration in the first instance is not 
warranted.  38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO determined in an April 1962 decision that he had no 
qualifying service as his release from service was under 
dishonorable conditions.  The appellant was notified of this 
decision.  No appeal was filed and this decision became final.

2.  The appellant filed an application for VA compensation in 
February 2004; the evidence added to the record since the April 
1962 decision does not cure the prior evidentiary defect as it 
does not establish qualifying service.

3.  Legal entitlement to payment from the FVEC fund is barred as 
a matter of law as the appellant does not have recognized active 
military service.
CONCLUSIONS OF LAW

1.  The April 1962 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the April 1962 RO decision is not new 
and material on the matter of qualifying service, and the claim 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Payment from the FVEC fund based on service from December 8, 
1941, to June 30, 1946, is denied as a matter of law as the 
appellant does not have recognized active military service.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2009).  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
March 2004 essentially complied with statutory notice 
requirements as outlined above as it informed the appellant of 
the threshold legal requirement of a discharge that is not 
dishonorable for entitlement to the benefit sought.  Although the 
VCAA letter did not specifically address the prior denial of the 
claim in 1962, or provide the appellant with the legal 
requirements for reopening a claim, the Board finds that this is 
unnecessary as the claim turns on the status of the Veteran under 
the applicable laws and regulations.

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Furthermore, the VCAA is not applicable where the benefit must be 
denied as a matter of law.   Sabonis v. Brown, 6 Vet. App. 426 
(1994).  See also, Manning v. Principi, 16Vet. App. 534, 542 
(2002) (VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based on 
the facts); see also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Accordingly, because the appeal turns on a matter of law and not 
the underlying facts or development of the facts, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



I.  Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim, which 
has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The U.S. Court of Appeals for Veterans Claims has held that, when 
"new and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision-
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In an April 1962 decision, the RO denied the appellant VA 
compensation because evidence from the US Department of Army 
showed that the appellant had a prolonged period of absence 
without leave, described as not justifiable or excusable just 
prior to his release from service, which was characterized by VA 
as willful and persistent misconduct constituting a release under 
dishonorable conditions.  The appellant was notified of this 
decision in a letter dated April 1962.  No appeal was filed and 
this decision became final.

In making the adverse determination in 1962, the VA considered 
evidence pertaining to the nature of the appellant's service.  A 
memorandum from the Office of Special Investigations, US Air 
Force, dated April 1962 reflects that the appellant was listed as 
a private in the 4th Company, General Service Troops (GST) in 
September 1944 in Manila-it was noted that the Bureau of 
Constabulary and the GST during WWII were organizations composed 
of uniformed and armed Filipinos which assisted the Japanese 
military forces in maintaining peace and apprehending guerrillas.  
GST rosters dated October 1944, May 1944, and August 1943 
included the appellant's name.

VA request for information in March 1962 yielded the following 
information from the service department.  Service department 
records (USACEN Form 632) show that the appellant was absent 
without leave from August 16, 1945, to June 30, 1946, while a 
member of the Philippine Commonwealth Army.  He was discharged 
while absent without leave.

In February 2004, the appellant filed an application for VA 
compensation and/or pension.  In support of this application, the 
appellant submitted a certificate of indigency, a certificate of 
the Armed Forces of the Philippines showing military status as 
recognized guerilla, certificate of marriage, clinical abstract, 
an application for old age pension with the Philippines showing 
that he had Philippine Army service and he checked veteran status 
as AFP, and an enlistment record showing that the appellant 
reported in September 1954 that he had been honorably discharged 
from the US Army in May 1946-and reenlisted in May 1951 at Fort 
McKinley, Rizal.

The Board has carefully reviewed the record.  The benefit sought 
(veteran status) on appeal remains denied.  The RO previously 
denied the appellant's claim because the evidence showed that he 
was not a "veteran" for VA purposes and, thus lacked qualifying 
service for VA compensation.

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
Veteran.  The term "Veteran" is defined in 38 U.S.C.A. § 101(2) 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 
3.41, certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service is 
included for VA benefits purposes.  In this case, new and 
material evidence has not been received showing that the 
appellant is a "veteran" for VA purposes as his period of 
service was not under conditions other than dishonorable.  The 
recent evidentiary submissions do not rebut or remotely place in 
controversy the prior evidentiary showing that he was absent 
without leave for a prolonged period of time prior to his release 
from service.  The recent evidentiary submissions do not show or 
tend to show that his service was other than dishonorable.

Although the appellant submits a certificate from the Armed 
Forces of the Philippines indicating that he had guerilla status 
during World War II, this document is not recognized by VA for 
the purpose of establishing qualifying service.  The Board notes 
that, under 38 C.F.R. § 3.203(a), the VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued by 
the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or if 
the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in the 
custodian's custody; and (2) the document contains needed 
information as to length, time and character of service; and (3) 
in the opinion of VA, the document is genuine and the information 
contained in it is accurate.  None of the types of evidence 
identified here have been submitted or received by VA in 
connection with the appellant's application to reopen.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), VA shall request verification of service from the 
service department.  See 38 C.F.R. § 3.203(c).  This action was 
previously completed by the RO in conjunction with the original 
claim and April 1962 decision.  Therefore, the Board finds that 
all service department information available has been obtained, 
and that any further request is not warranted as it would serve 
no useful purpose.

Here, the recent evidentiary submission do not contain evidence 
of qualifying service by the appellant meeting the requirements 
of 38 U.S.C.A. § 101(2).  Also, the recent evidentiary 
submissions do not tend to show that the appellant's period of 
service was under conditions other than dishonorable-or that his 
service was otherwise honest, faithful, and meritorious.  See 
38 C.F.R. § 3.12(d)(4).

It is noted that a discharge or release because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  While a 
discharge because of a minor offense is not considered willful 
and persistent misconduct if service was otherwise honest, 
faithful and meritorious, absence without leave cannot constitute 
a minor offense for purposes of willful and persistent 
misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); 
Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. 
Brown, 9 Vet. App. 145, 153 (1996).

Hence, the Board concludes that the prior evidentiary defect has 
not been cured by the recent evidentiary submissions.  Without 
evidence of qualifying service-that is, service under other than 
dishonorable conditions-the application to reopen must be denied 
as matter of law.  See Sabonis, supra.

II.  Legal Entitlement to Compensation from the FEVC Fund

The President of the United States signed the American Recovery 
and Reinvestment Act (ARRA) of 2009 on February 17, 2009, 
authorizing the release of a one-time, lump-sum payment to 
eligible WWII Philippine veterans.  These payments are to be made 
through the U.S. Department of Veterans.  See American Recovery 
and Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).

Persons who served before July 1, 1946, in the organized military 
forces of (1) the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States; or (2) Members of the organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (3) Persons who served in the Philippine Scouts 
under Section 14 of the Armed Forces Voluntary Recruitment Act of 
1945.  Id.

To be eligible for the benefit, service members in each of the 
three categories above must have been discharged or released from 
service under conditions other than dishonorable.  See ARRA 
Section 1002(d)(2).

In this case, because the appellant lacks qualifying service-as 
he was released from service under dishonorable conditions-the 
claim for payment from the FEVC fund is denied as a matter of 
law.  Sabonis, supra.


ORDER

The application to reopen the claim for recognized service for VA 
compensation is denied.

Legal entitlement to payment from the FVEC fund is not shown and 
the claim is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


